 1
 2
 3
 4
 5
 6                                                      JS-6
 7
 8
 9                     UNITED STATES DISTRICT COURT
10                    CENTRAL DISTRICT OF CALIFORNIA
11
12   JAMES RUTHERFORD, an             Case No.: 5:18-cv-01855-JGB-KKx
     individual,
13
14   Plaintiff,                        ORDER DISMISSAL WITH
                                       PREJUDICE
15   v.
16
     GREEN TACO, a business of
17   Unknown form; HYUNG
18   SUNG INVESTMENT
     PROPERTIES, LLC, a
19   California limited liability
20   company; and DOES
     1-10, inclusive,
21
22                  Defendants.

23
24
25
26
27
28
                                     ORDER
                            DISMISSAL WITH PREJUDICE
 1         After consideration of the Joint Stipulation for Dismissal of the entire action
 2   with Prejudice filed by Plaintiff James Rutherford (“Plaintiff”) and Green Taco and
 3   Hyung Sung Investment Properties, LLC (“Defendant”), the Court hereby enters a
 4   dismissal with prejudice of Plaintiff’s Complaint in the above-entitled action, in its
 5   entirety. Each party shall bear his or its own costs and attorneys’ fees.
 6         IT IS SO ORDERED.
 7
     DATED: May 15, 2019
 8
 9
                                      UNITED
                                      UNITE  STATES
                                          ED S       DISTRICT
                                                        TRICT COURT JUDGE
                                               TATES DIST           JUD
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                          1
                                        ORDER
                               DISMISSAL WITH PREJUDICE
